James J. Johnston Town Attorney, Mamaroneck
You ask whether a town may house in one building its town offices, justice court offices and police headquarters and locate the building in a village wholly within the town or in that part of a village that is within the town.
A town board may acquire real property either within or outside town boundaries that is required for any public purpose (Town Law, § 64
[2]). Town boards may establish town halls and other necessary buildings for town purposes (Town Law, §§ 220 [3], 81 [1] [c]). We believe that a town board may establish in one building its town offices, justice court offices and police headquarters since all these offices perform town functions.
A town justice may hold court anywhere in his town or within a village wholly or partly within the town (Uniform Justice Court Act, § 106
[1]).
We conclude that a town may house in one building its town offices, justice court offices and police headquarters and may locate the building anywhere within the town or within a village wholly or partly within the town.